DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Beatty et al. (US 2012/0175977) in view of Tsuiki et al. (US 2015/0028715).
Regarding claim 1, Beatty teaches a liquid cooling structure of a rotating electric machine (FIG 3), for cooling coils (20) by supplying a cooling liquid (cooling medium) in an axial direction of a stator (12) toward between adjacent teeth portions (22) of the stator (12) each having a coil (20) mounted thereon are respectively attached to the teeth portions (22) that are projectingly formed in a circumferential direction of an inner periphery of a yoke portion (26) of an annular stator core (FIG 1), 
wherein a gap (34) is formed between the coil (20) and the guide block wall (36).

    PNG
    media_image1.png
    273
    424
    media_image1.png
    Greyscale

Beatty fails to teach bobbins each having a coil mounted thereon,
wherein guide block walls are provided on both sides in a width direction of the bobbin along the axial direction of the stator so as to position each between the adjacent teeth portions in a circumferential direction of the stator, 

Tsuiki teaches bobbins (7-9) each having a coil (10) mounted thereon,
wherein guide block walls (9) are provided on both sides in a width direction of the bobbin (7-9) along the axial direction of the stator (1) so as to position each between the adjacent teeth portions (6) in a circumferential direction of the stator (1), 

    PNG
    media_image2.png
    374
    283
    media_image2.png
    Greyscale

wherein the guide block walls (9) are positioned adjacent to each other so as to make a closing between the guide block walls (9) of the adjacent bobbins (7-9; FIG 5).

    PNG
    media_image3.png
    363
    452
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Beatty to incorporate Tsuiki’s teaching bobbins each having a coil mounted thereon, wherein guide block walls are provided on both sides in a width direction of the bobbin along the axial direction of the stator so as to position each between the adjacent teeth portions in a circumferential direction of the stator, wherein the guide block walls are positioned adjacent to each other so as to make a closing between the guide block walls of the adjacent bobbins, for the advantages of assuredly insulating the stacked iron core and the coil from each other ([0032]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Beatty et al. (US 2012/0175977) in view of Tsuiki et al. (US 2015/0028715) as applied to claim 1 above, and further in view of Marvin et al. (US 2014/0125167).

Marvin teaches wherein the coil is formed of a flat lead wire having a rectangular cross section ([0006]-[0008] discloses the use of either round or rectangular wires are common within the art).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Beatty in view of Tsuiki to incorporate Marvin to teach wherein the coil is formed of a flat lead wire having a rectangular cross section, for the advantages of accurate stacking of wires and increasing efficiency of the conductors.

Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2/1, the specific limitation of “a surface of the guide block wall (12Ac), which is positioned outside in the circumferential direction of the stator (10), is taperingly inclined such that a thickness of the guide block wall (12Ac) in the circumferential direction of the stator (10) becomes thicker from an inner side toward an outer side in a radial direction of the stator (10)”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

    PNG
    media_image4.png
    217
    312
    media_image4.png
    Greyscale

The closest prior art Tsuiki teaches a guide block wall, but fails to teach the guide block wall having a tapered shape from the outer radius to the inner radius of the stator.
Claim 4 is allowable for depending upon claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MINKI CHANG/           Examiner, Art Unit 2834     

/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834